DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Mrs. Carolina E. Save (Reg. No. 68,783) on April 30, 2021.  During telephone conversation with Mrs. Save, agreement was reached to amend Claim 1.

	The application has been amended as follows:

IN THE CLAIMS:

-	Claims 1-3 have been amended as below.
	- In claim 1, line 10, the phase “the heating temperature” has been changed to ---- a heating temperature of an air conditioner ----.
an air conditioner” has been changed to ---- the air conditioner ----.
	- In claim 3, line 2, the phase “a heating temperature of an air conditioner” has been changed to ---- the heating temperature of the air conditioner ----.
	
	The above changes to Claims 1-3 have been made in order to correct indefinite claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        April 30, 2021